Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 (Figures 1-6) in the reply filed on 11/30/2022 is acknowledged. In the reply, Applicant indicated that claims 1, 3-5 and 7-13 read on the elected species. Claims 2, 6 and 14-16 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weldon (US 7,337,915).
Regarding claim 1, Weldon discloses a container holder (11 – See Figs. 1 and 5) comprising: a body portion having a first end (top end at 14 in Fig. 5), a second end (bottom end), a bottom surface, an inner surface that extends between the first end and the second end, and an axial opening between the first end and the second end; at least one retaining element (at 31 in Fig. 5) disposed on the inner surface of the body portion a distance above the bottom surface to form a gap between the at least one retaining element and the bottom surface (as shown in Fig. 5), the at least one retaining element inwardly protruding from the inner surface into the axial opening, wherein the at least one retaining element is configured to exert a force against a container to retain the container within the axial opening; and an opening (see center of Fig. 2) in the bottom surface of the body portion.
Regarding claim 3, Weldon discloses the opening in the bottom surface is capable of allowing access of a finger of a user into the axial opening of the body portion to disengage the container from a retained position within the container holder.
Regarding claim 4, Weldon discloses when the body portion is inverted, the container inserted into the container holder remains retained within the axial opening due to a mechanical interference between a side wall portion of the container and the at least one retaining element (depending on the diameter of the container disposed therein).
Regarding claim 8, Weldon discloses a top edge of the container is flush with a top edge of the body portion, when in the retained position (depending on the height of the container disposed therein).
Regarding claim 9, Weldon discloses the body portion is comprised of a thermally insulated material (flexible insulating material).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weldon (US 7,337,915) as applied to claim 1, in view of Eisenbraun et al. (US 2004/0084461). As described above, Weldon discloses the claimed invention except for the at least one retaining element includes a plurality of protrusions circumferentially disposed along the inner surface of the body portion, all at a same distance from a bottom surface. However, Eisenbraun teaches it is well known in the art for a container holder to have a single retaining element (at 32 in Fig. 1) extending around the inner surface of the container holder, or alternatively, to have a plurality of protrusions (at 118 in Fig. 3) circumferentially disposed around the inner surface of the container holder for the purpose of securely holding a container therein. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one retaining element of Weldon to comprise a plurality of protrusions as taught by Eisenbraun in order to securely hold a container therein.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weldon (US 7,337,915) as applied to claim 1, in view of LaBrasca (US 7,419,320). As described above, Weldon discloses the claimed invention except for the express disclosure of a snapping sound is generated when the beverage container moves from a hindered position to a final retained position. However, LaBrasca teaches it is well known in the art for a retaining element (at 70) on a holder (42) to make a snapping sound when an object is completely inserted therein (See column 2, lines 17-19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engagement between the container and the retaining elements of Weldon to make a snapping sound when the container is fully inserted therein as taught by LaBrasca in order to indicate to the user that the container is fully inserted within the container holder.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Weldon (US 7,337,915) in view of Yu (US 5,279,841).
Regarding claim 10, Weldon discloses a beverage container holder (11 – See Figs. 1 and 5) comprising: a body portion having a first end (top end at 14 in Fig. 5), a second end (bottom end), a bottom surface, an inner surface that extends between the first end and the second end, and an axial opening between the first end and the second end; at least one retaining element (at 31 in Fig. 5) disposed on the inner surface of the body portion a distance above the bottom surface to form a gap between the at least one retaining element and the bottom surface (as shown in Fig. 5), the at least one retaining element inwardly protruding from the inner surface into the axial opening, wherein the at least one retaining element is configured to exert a force against a container to retain the container within the axial opening; and an opening (see center of Fig. 2) in the bottom surface of the body portion. Weldon discloses the claimed invention except for the apparatus containing a second beverage container.
However, Yu teaches an apparatus (See Figs. 1-3) comprising a first beverage container (2) and a second beverage container (5) invertedly attached to one another (via element 4), for the purpose of allowing a user to open the beverage container at either end (see column 3, lines 35-49). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second beverage container holder invertedly attached to the device of Weldon, as taught by Yu, in order to allow the user to conveniently drink two drinks, if desired.
Regarding claim 11, a first beverage container is capable of being received within the first beverage container holder of Weldon-Yu, and a second beverage container is capable of being received in the second beverage container holder of Weldon-Yu. 
Regarding claim 12, Weldon-Yu discloses the second beverage container is inverted and remains retained within the second beverage container holder when the first beverage container holder is in an upright position.
Regarding claim 13, Weldon-Yu discloses the first beverage container holder and the second beverage container holder are comprised of a thermally insulating material (flexible insulating material).

Claims 1, 3-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 6,626,326) in view of Bollis (US 9,238,542).
Regarding claims 1 and 3, Murakami discloses a container holder (See Fig. 3) comprising: a body portion having a first end (top end), a second end (bottom end), a bottom surface, an inner surface that extends between the first end and the second end, and an axial opening between the first end and the second end; at least one retaining element (50) disposed on the inner surface of the body portion a distance above the bottom surface to form a gap between the at least one retaining element and the bottom surface, the at least one retaining element inwardly protruding from the inner surface into the axial opening, wherein the at least one retaining element is configured to exert a force against a container to retain the container within the axial opening. Murakami discloses the claimed invention except for the opening in the bottom surface of the body portion.
However, Bollis teaches a container holder (10) for holding a container thereon, wherein the container holder has an opening (45) in a bottom surface for the purpose of preventing or reducing vacuum on the inside of the container holder caused by tight fitting containers (See column 2, lines 59-61). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the bottom surface of the container holder of Murakami with an opening as taught by Bollis in order to prevent or reduce vacuum on the inside of the container holder caused by tight fitting containers. Furthermore, the bottom opening is capable of allowing access of a finger of a user into the interior region of the body portion to disengage the container from a retained position.
Regarding claim 4, Murakami discloses when the body portion is inverted, the container inserted into the container holder remains retained within the axial opening due to a mechanical interference between a side wall portion of the container and the at least one retaining element (depending on the diameter of the container disposed therein).
Regarding claim 5, Murakami discloses the at least one retaining element includes a plurality of protrusions circumferentially disposed along the inner surface of the body portion, all at a same distance from the bottom surface (See Fig. 3).
Regarding claim 8, Murakami discloses a top edge of the container is flush with a top edge of the body portion, when in the retained position (depending on the height of the container disposed therein).
Regarding claim 9, Murakami discloses the body portion is comprised of a thermally insulated material.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 6,626,326) in view of Bollis (US 9,238,542) as applied to claim 1 above, and further in view of LaBrasca (US 7,419,320). As described above, Murakami-Bollis discloses the claimed invention except for the express disclosure of a snapping sound is generated when the beverage container moves from a hindered position to a final retained position. However, LaBrasca teaches it is well known in the art for a retaining element (at 70) on a holder (42) to make a snapping sound when an object is completely inserted therein (See column 2, lines 17-19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engagement between the container and the retaining elements of Murakami-Bollis to make a snapping sound when the container is fully inserted therein as taught by LaBrasca in order to indicate to the user that the container is fully inserted within the container holder.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 6,626,326) in view of Bollis (US 9,238,542) and Yu (US 5,279,841).
Regarding claim 10, Murakami discloses a container holder (See Fig. 3) comprising: a body portion having a first end (top end), a second end (bottom end), a bottom surface, an inner surface that extends between the first end and the second end, and an axial opening between the first end and the second end; at least one retaining element (50) disposed on the inner surface of the body portion a distance above the bottom surface to form a gap between the at least one retaining element and the bottom surface, the at least one retaining element inwardly protruding from the inner surface into the axial opening, wherein the at least one retaining element is configured to exert a force against a container to retain the container within the axial opening. Murakami discloses the claimed invention except for the opening in the bottom surface of the body portion and the apparatus containing a second beverage container.
Regarding the bottom opening, Bollis teaches a container holder (10) for holding a container thereon, wherein the container holder has an opening (45) in a bottom surface for the purpose of preventing or reducing vacuum on the inside of the container holder caused by tight fitting containers (See column 2, lines 59-61). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the bottom surface of the container holder of Murakami with an opening as taught by Bollis in order to prevent or reduce vacuum on the inside of the container holder caused by tight fitting containers. Furthermore, the bottom opening is capable of allowing access of a finger of a user into the interior region of the body portion to disengage the container from a retained position.
Regarding the second beverage container, Yu teaches an apparatus (See Figs. 1-3) comprising a first beverage container (2) and a second beverage container (5) invertedly attached to one another (via element 4), for the purpose of allowing a user to open the beverage container at either end (see column 3, lines 35-49). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a second beverage container holder invertedly attached to the device of Murakami-Bollis, as taught by Yu, in order to allow the user to conveniently drink two drinks, if desired.
Regarding claim 11, a first beverage container is capable of being received within the first beverage container holder of Murakami-Bollis-Yu, and a second beverage container is capable of being received in the second beverage container holder of Murakami-Bollis-Yu. 
Regarding claim 12, Murakami-Bollis-Yu discloses the second beverage container is inverted and remains retained within the second beverage container holder when the first beverage container holder is in an upright position.
Regarding claim 13, Murakami-Bollis-Yu discloses the first beverage container holder and the second beverage container holder are comprised of a thermally insulating material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735